IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: K.C., A MINOR        : No. 102 MAL 2017
                                         :
                                         :
PETITION OF: K.C., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.